United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
MID-CONTINENT AIRPORT, Wichita, KS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jim Lawing, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-697
Issued: September 27, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 26, 2011 appellant, through her attorney, filed a timely appeal of a
September 16, 2010 decision of the Office of Workers’ Compensation Programs (OWCP)
denying further merit review. Because over 180 days elapsed between the most recent merit
decision of May 3, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of appellant’s case but has jurisdiction over the nonmerit decision, pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal counsel alleged that OWCP did not adequately consider a report from Dr. John
Ellis, a Board-certified family practitioner, regarding appellant’s permanent impairment.
1

See 5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 27, 2004 appellant, then a 44-year-old transportation security screener, filed
an occupational disease claim alleging that she developed a wrist condition due to lifting bags
weighing up to 70 pounds. OWCP accepted her claim for bilateral wrist strain on
January 5, 2005. Appellant returned to full duty on March 29, 2005. She filed a recurrence of
disability claim on August 15, 2007 after she picked up baggage and both wrists and arms hurt.
OWCP accepted this claim. Appellant continued to work with restrictions until January 9, 2008
when she submitted her notice of resignation effective January 23, 2008. By decision dated
February 22, 2008, OWCP terminated appellant’s compensation benefits for partial disability as
of January 10, 2008.
Appellant requested a schedule award on April 1, 2009. She submitted a report dated
November 24, 2008 from Dr. Ellis evaluating appellant’s permanent impairment under the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment.2
OWCP referred appellant for a second opinion evaluation with Dr. Michael. H. Munball,
a physician Board-certified in physical medicine and rehabilitation. In a report dated October 29,
2009, he diagnosed bilateral upper extremity pain and found that appellant had no ratable
permanent impairment under the sixth edition of the A.M.A., Guides.
By decision dated December 8, 2009, OWCP denied appellant’s claim for a schedule
award on the grounds that she failed to establish a permanent impairment of a scheduled
member.
Appellant requested reconsideration on March 19, 2010 and submitted the March 4, 2010
report of Dr. Ellis who diagnosed bilateral wrist strains, tendinitis with carpal tunnel syndrome
and median nerve impairment and Guyon’s canal syndrome with ulnar nerve impairment.
Dr. Ellis also diagnosed bilateral strains medial epicondylitis and cubital tunnel syndrome of the
elbows, bilateral strains, traumatic arthritis, tendinitis and internal derangement of the shoulders
as well as bilateral brachial plexus impingement. He opined that appellant had 24 percent
impairment of each of her upper extremities based on loss of range of motion under the sixth
edition of the A.M.A., Guides. OWCP referred this report to a medical adviser who noted that,
under the sixth edition of the A.M.A., Guides, permanent impairment due to entrapment
neuropathies such as carpal tunnel syndrome cannot be evaluated based on loss of range of
motion.
In a decision dated May 3, 2010, OWCP reviewed the merits of appellant’s claim and
denied modification of the December 8, 2009 decision.

2

A.M.A., Guides, 5th ed. (2001). For new decisions issued after May 1, 2009 the Office began using the sixth
edition of the A.M.A., Guides. A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Award and Permanent Disability Claims, Chapter 2.808.6a (January 2010); Part 3 -- Medical, Schedule
Awards, Chapter 3.700, Exhibit 1 (January 2010).

2

Appellant requested reconsideration on August 18, 2010 by completing an appeal request
form with a checkmark by the option of reconsideration.
By decision dated September 16, 2010, OWCP declined to reopen appellant’s claim for
reconsideration of the merits as her appeal form was not accompanied by any new evidence or
argument.
LEGAL PRECEDENT
FECA provides at section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.3
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.4 Section
10.608 of OWCP’s regulations provide that, when a request for reconsideration is timely, but
does not meet at least one of these three requirements, OWCP will deny the application for
review without reopening the case for a review on the merits.5
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.
ANALYSIS
On August 18, 2010 appellant requested reconsideration of OWCP’s May 3, 2010
decision denying her claim for a schedule award on August 18, 2010. Her request for
reconsideration was not accompanied by any new evidence or argument. As appellant’s request
for reconsideration did not comport with the requirements of OWCP regulations governing such
requests, the Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits.
On appeal counsel argued that OWCP failed to properly consider Dr. Ellis’ March 4,
2010 report. This argument goes to the merits of the claim which are not presently before the
Board. Moreover, it was not raised with the request for reconsideration. As noted, additional
new evidence or argument is required for OWCP to reopen appellant’s claim for consideration of
the merits. As appellant did not submit new medical evidence addressing a proper application of
the sixth edition of the A.M.A., Guides to her accepted condition or submit any argument before

3

5 U.S.C. §§ 8101-8193, 8128(a).

4

20 C.F.R. § 10.606.

5

Id. at § 10.608.

3

OWCP with her request for reconsideration, the Board finds that her request was properly
denied.
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s claim for
consideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the September 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

